[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO MODIFY ALIMONY
The plaintiff has moved pursuant to General Statutes § 46b-86 (b) to modify his alimony obligation. This statute requires "the party moving for modification to show that the party receiving alimony is `living with another person' and that this living arrangement has caused a `change of circumstances' which `alter[s] the financial needs' of the party receiving alimony. General Statutes 46b-86 (b). We note that the General Assembly chose the broader language of `living with another person' rather than `cohabitation' and that this provision requires only a `change' of circumstances, not a `substantial change' as required by 46b-86
(a)." Kaplan v. Kaplan, 185 Conn. 42, 45, 440 A.2d 252 (1981). While the plaintiff has shown that the defendant is living with another person, he has not shown that the living arrangement has caused a change of circumstances which alters the financial needs of the defendant.
Accordingly, the motion is denied.
THIM, J.